Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 17, 2018

                                      No. 04-18-00454-CV

                                       Charlene MENDEZ,
                                            Appellant

                                                 v.

                                       Jeremy DELGADO,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-10408
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellee has filed a motion for extension of time to file his brief, requesting an extension
of sixty days. Appellee’s motion is GRANTED, and appellee’s brief is due March 4, 2019. NO
FURTHER EXTENSIONS WILL BE GRANTED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court